Order filed May 6, 2014




                                  In The

                             Court of Appeals
                                 For The

                          First District of Texas
                                ___________

                           NO. 01-13-00630-CR
                               ____________

                 DARIUS JAMARR GRAVES, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 263rd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1334322

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 18.

      The clerk of the 263rd District Court is directed to deliver to the Clerk of
this court the original of State’s Exhibit 18, on or before May 13, 2014. The Clerk
of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 18, to the clerk of the 263rd
District Court.



                                               PER CURIAM